Name: Commission Regulation (EEC) No 3059/87 of 13 October 1987 opening and providing for the administration of a Community tariff quota for fresh or chilled tomatoes falling within subheading ex 07.01 M I of the Common Customs Tariff and originating in the African, Caribbean and Pacific States or the overseas countries and territories (1987/88)
 Type: Regulation
 Subject Matter: tariff policy;  executive power and public service;  plant product
 Date Published: nan

 14. 10 . 87 Official Journal of the European Communities No L 290/7 COMMISSION REGULATION (EEC) No 3059/87 of 13 October 1987 opening and providing for the administration of a Community tariff quota for fresh or chilled tomatoes falling within subheading ex 07.01 M I of the Common Customs Tariff and originating in the African, Caribbean and Pacific States or the overseas countries and territories (1987/88) Nomenclature based on the International Convention on the Harmonized Commodity Description and Coding System ; whereas this proposal must take account of that possibility by indicating the Combined Nomenclature codes and, where appropriate, the TARIC code numbers of the products concerned ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rates laid down for the quota should be applied consistently to all imports of the products in question into the Member States until the quota is exhausted ; whereas, however, since the period of application of the quota is very short, it should not be allocated among the Member States, without prejudice to the drawing against the quota volume of such quantities as they may need, under the conditions and in accordance with the procedure deter ­ mined in Article 1 (2) ; whereas this method of adminis ­ tration required close cooperation between the Member States and the Commission and the latter must in parti ­ cular be able to monitor the rate at which the quota is used and inform the Member States accordingly ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of the quota shares allocated to that economic union may be carried out by any one of its members ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agri ­ cultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or the overseas countries and territories (! ), as last amended by Regulation (EEC) No 1821 /87 (2), and in particular Articles 13 and 22 thereof, Whereas Article 13 of Regulation (EEC) No 486/85 provides for the opening by the Community of a Community tariff quota of 2 000 tonnes of fresh or chilled tomatoes falling within subheading ex 07.01 M I of the Common Customs Tariff and originating in the countries in question ; whereas the quota period runs from 15 November to 30 April ; whereas the customs duty applicable within the limit of this quota is set at 4,4 % , subject to a minimum of 0,8 ECU per 100 kilo ­ grams net weight ; whereas this Community tariff quota should be opened for the period 15 November 1987 to 30 April 1988 ; Whereas by virtue of the provisions of Council Regulation (EEC) No 1820/87 of 25 June 1987 concerning the appli ­ cation of Decision No 2/87 of the ACP-EEC Council of Ministers on the advance implementation of the Protocol to the third ACP-EEC Convention consequent on the Accession of the Kingdom of Spain and the Portuguese Republic to the European Community (3), Spain and Portugal shall postpone implementation of the preferen ­ tial arrangements for fruit and vegetables covered by Regulation (EEC) No 1035/72 (4), as last amended by Regulation (EEC) No 2275/87 (*), until 31 December 1989 and 31 December 1990 respectively ; whereas, conse ­ quently, the abovementioned tariff concession is not currently applicable in Spain or Portugal ; Whereas it is possible that during the period of validity of the quota the nomenclature used in the Common Customs Tariff will be replaced by the Combined HAS ADOPTED THIS REGULATION : Article 1 1 . From 15 November 1987 to 30 April 1988 the customs duty applicable to imports into the Community as constituted on 31 December 1985 of the following products shall be suspended at the level indicated and within the limits of a Community tariff quotas as shown below (6) : (') OJ No L 61 , 1 . 3 . 1985, p. 4. 2 OJ No L 172, 30. 6. 1987, p . 102. (6) The numbers appearing in the column headed 'Combined Nomenclature Code' will replace those appearing in the co ­ lumn headed 'CCT No' from the date on which the Interna ­ tional Convention on the Harmonized Commodity Descrip ­ tion and Coding Systems enters into force . (3 OJ No L 172, 30 . 6. 1987, p. 1 . (4) OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 209, 31 . 7 . 1987, p . 4. No L 290/8 Official Journal of the European Communities 14. 10 . 87 Serial No CCT heading No Combined Nomenclature No Description Amount of tariff quota (tonnes) Rate of duty (%) 09.0600 ex 07.01 M I ex 0702 00 10 Fresh or chilled tomatoes, originating in the African, Caribbean and Pacific States or the overseas countries and territories 2 000 4,4 subject to a minimum of 0,8 ECU per 100 kg net 2. If an importer gives notification of imminent imports of the product in question into a Member State and applies to take advantage of the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the reserve so permits. 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period. Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (2) enable imports to be charged without interruption against their accumulated shares of the quota. 2. Each Member State shall ensure that importers of the product concerned have free access to the quota for such time as the residual balance of the quota volume so permits. 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered with the customs authorities for free circulation . 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. Article 4 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 15 November 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 October 1987. For the Commission COCKFIELD Vice-President